Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
	This application is a continuation application of US App 14071382 filled 11/04/2013 which at its turn is a continuation of US App 13174331 filled 06/30/2011 See MPEP §201.07. 
	In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

DETAILED ACTION
	The following action is in response to 09/30/2021 request for continuing examination and the Terminal disclaimer filled 01/19/2022 with respect to the 
Patent 8626568, Patent 10134000 and Patent 10255575. 
Status of Claims
Claims 1-20 were previously canceled by Applicant.
Claims 21, 33 are independent and have been amended by Applicant.
Claim 32 is dependent and has been amended by Applicant. 
Claim 37 is dependent and has been canceled by Applicant. 
Claims 21-36 are currently pending and have been allowed. 
Interview Summary 
	Examiner thank Applicants representative for collaboration and expediency in expediting prosecution. During the interview Examiner and Applicant Representative discussed the claim construction and interpretation of several features of the invention. Such discussed features were incorporated in the 09/01/2021 amendment resulting in the allowance of all claims. Examiner also requested for Patent 8626568, Patent 10134000 and Patent 10255575 which was promptly granted by the Applicant Representative. 
Terminal Disclaimer
	The Terminal disclaimer filled 01/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the 
Patent 8626568, Patent 10134000 and Patent 10255575 is reviewed and accepted. The terminal disclaimer has been recorded. 
Reasons for Allowance 
- I. Reasons for subject matter eligibility -
Claims 21-36 are patent eligible. Under current examining guidelines of MPEP 2106.04, 2106.05, Examiner finds the claimed “protocol” “determin[ed]” by “detecting configuration of the matting connector of the engine control module ECM”, in combination with the  “short-range” “communication” expressed in the following arrangement: “electronic onboard recorder” (“EOR”) -> “vehicle data” -> to -> “mobile device -> “copy of driver summary electronic report” -> to -> “electronic onboard recorder” (“EOR”) -> and then vice versa from the “electronic onboard recorder” (“EOR”) -> “to” -> “external device for inspection”, does not recite, describe or set forth any abstract idea [Step 2A prong one], integrates the abstract idea into a practical application [Step 2A prong two], or at a minimum provides significantly more than any purported abstract idea [Step 2B], because such combination of elements follows a line of patent eligibility similar to technological improvements of the at least “Bascom”, “Thales Visionix”, “Finjan”, “Visual Memory”, “Enfish” as cited by MPEP 2106.04 and 2106.05. More Specifically, Examiner finds that such hybrid transmission of vehicle data, as underlined by the additional computer-based elements above, improve the technology of the claimed vehicle management system [MPEP 2106.05(a)] and/or provide meaningful limitations attributed to the physical “onboard recorder” and its related “communication” components, as exemplary subject matter that raises the claims as a whole beyond a general linking of the use of judicial exception (i.e abstract idea) to a particular technological environment to transform the judicial exception into patent-eligible subject matter [MPEP 2106.05 (e)]. 
* Accordingly *
	Independent Claims 21, 33 are believed to be patent eligible. 
	Dependent Claim 22-32 are believed to be patent eligible by dependency to parent independent Claim 21. 
	Dependent Claim 34-36 are believed to be patent eligible by dependency to parent independent Claim 33.
	


Reasons for Allowance
- II. Reasons for overcoming the prior art -
Claims 21, 33 are independent and newly amended to roll in limitations from allowable prior dependent Claims 32, 37. Thus, Claims 21, 33 now overcome the prior art. 
	The following is an Examiner’s statement of reasons for allowance: The closest prior art was placed on record with the Final Act 07/01/2021 p.38 and is represented by the addition of Harter et al, US 20080188217 A1 hereinafter Harter as follows: 
	Harter ¶ [0051] 2nd sentence recites: This way the driver legally submits logs for regulation compliance [or inspection] purposes to a remote [or external] host wirelessly per Harter ¶ [0008] last sentence, ¶ [0009] 3rd sentence)
	Harter ¶ [0051] 1st-2nd sentences: When a driver logs out of performance monitoring process, he is given an option of submitting any available logs in a certification process to a remote [or external] host per Harter ¶ [0008] last sentence, ¶ [0009] 3rd sentence. For example, Harter Fig.17 & ¶ [0052] last 2 sentences: When driver taps "Submit" tab 1608, the smart phone 400 submits available logs listed in log list box 1604 and indicates that certification process is complete. Fig.17 shows smart phone 400 of Fig.4 displaying an exemplary log submission complete screen 1700.
	However, the primary reasons for overcoming the prior art is that none of 
	* Harter et al, US 20080188217 A1, or 
	* Shirole et al, US 20080269978 A1
	* Skeen et al US 20050096809 
	* Gupta; Shekhar US 20090164798 A1 
	* Warkentin, Colin D. US 20020035421 A1 
	-> teach either alone or together, with adequate rationales: the combination of 
	* “generating a driver summary electronic report by processing the vehicle data received from the EOR and the driver HOS information”, following “detecting” “configuration” of “mating connector” or “converter”, then “receiv[ing], via the user interface, a command to initiate a file transfer of a copy of the driver summary electronic report to an external device using the short- range communication link” then “file transfer” “copy of driver summary electronic report to the external device in response to receiving the command to initiate the file transfer” at parent independent Claim 31, and similarly at 
- and now by further -
	* “transmitting, via the short-range communication link, the copy of the driver summary electronic report from the mobile communication device to the EOR”, and then further yet “transfer the copy of the driver summary electronic report from the EOR to the external device for inspection” as now rolled into independent Claims 21, 33 from prior 
allowable dependent Claims 32, 37. 
Independent Claims 21, 33 overcome the prior art on record. 
Dependent Claims 22-32 and overcome the prior art on dependency to parent Claim 21.
Dependent Claims 34-36 overcome the prior art on dependency to parent Claim 33.
----------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* US 20070267473 A1 ¶ [0005] 2nd - 3rd sentences reciting: “For example, a portable data storage module may function as a ZigBee end device and communicate using a ZigBee wireless standard, which provides for low-power wireless transmissions. The portable data storage module may include only a single upload/download button to initiate all communications, e.g., communications with a network computer or a driver communication module”
	* US 20060059037 A1 ¶ [0026] reciting: “Hand-held computer 102 communicates wirelessly through Internet 504, e.g., using GPRS, in this illustrative embodiment.  In an alternative embodiment, hand-held computer 102 communicates wirelessly with a computer stationed in a vehicle used by the parking control officer, e.g., using a 
wireless communication of lesser range such as BlueTooth or any of the 802.11 
protocols generally referred to as Wi-Fi”.  
	* US 20030069784 A1 ¶ [0045] reciting: “Fig.10 is a diagram depicting a traffic ticket payment system in accordance with a preferred embodiment of the present invention.  Truck 1000 has been caught speeding.  The police officer in police cruiser 1002 has written a speeding ticket to the driver of truck 1000.  The driver has a personal digital assistant (PDA) with a Bluetooth interface, and police car 1002 is equipped with a Bluetooth master device.  The PDA will enter into a Bluetooth ad hoc network with police cruiser 1002.  The driver of truck 1000 may use his/her PDA to electronically authorize payment through the ad hoc network connection with police cruiser 1002.  The transmitted payment authorization may be retained within the memory of the master device in police 
cruiser 1002 and downloaded back at the police station or it may be immediately 
relayed via wireless link to a central "billing" server”.
	* US 20050171692 A1 Fig. 37 wifi or wi-fi 3770 as short range 
	* US 6408232 B1 column 6 lines 1-45: “The wireless link between the RF wireless transceiver 16 of the vehicle 12 and the RF wireless transceiver 34 of the fixed wireless piconet transceiver 14 can be any type of wireless link using any suitable protocol.  For instance, BLUETOOTH network technology may be used. The BLUETOOTH network technology is an open specification for wireless communication of data and voice and is based on a low-cost, short-range radio link.  If using the BLUETOOTH network technology, the vehicle 12, when in range, becomes a member of the piconet (a collection of devices connected via BLUETOOTH network technology).  The piconet may include non-vehicle related processors, e.g., the user's home computer. Alternatively, the vehicle 12 and the fixed wireless piconet transceiver 14 could be established on a first piconet, with other computers such as home computers established on another piconet.  The driver's home computer can be used to calculate and maintain more sophisticated information from the raw data provided and maintained by the vehicle 12, e.g., a spreadsheet.  If the piconets are separate, communication between the separate piconets can be accomplished in accordance with the BLUETOOTH technology using a scatternet 
connection of multiple independent and non-synchronized piconets. Thus, in accordance with the principles of the present invention, vehicle operational statistics can be tracked and maintained in a centralized vehicle computer database. This database can be manipulated to store the data desired by the vehicle owner. Via a wireless piconet connection, this database can be transmitted to another piconet device such as the owner's computer. Vehicle operation statistics can be made available to the owner, or user via a centralized vehicle computer database.  This computer system can be part 
of a wireless piconet, such as Bluetooth, This provides the computer with the ability to communicate with external wireless devices such as a cell phone, PDA, computer, or a cordless telephone. This invention allows for the configuration, or selection of desired 
vehicle data to be tracked.  This configuration can take place on the owner's home computer (or laptop) and consequently transmitted to the vehicle computer using a wireless piconet protocol, e.g., the Bluetooth protocol.  Additionally, this configuration can be manipulated by a direct interface to the vehicle provided by the manufacturer”.
	* Omnitracs, webpages, archives org, Sep 28, 2015, listing at p.2 the Omnitracs produces and solutions including data + analytics and compliance.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Examiner, Art Unit 3624 A
	January 29th, 2021